Exhibit 32 Certification Pursuant to 18 U.S.C. Section as Adopted Pursuant to §906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of FPIC Insurance Group, Inc. (the “Company”) on Form 10-Q for the period ending March 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John R. Byers, President and Chief Executive Officer and, I, Charles Divita, III, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C.§ 1350, as adopted pursuant to§ 906 of the
